

115 HR 6996 IH: Veterans Right to Expediency Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6996IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Latta (for himself, Mr. Stivers, Mr. Ryan of Ohio, Mr. Tipton, and Mr. Renacci) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to deliver
			 notice of the denial of claims for benefits under the laws administered by
			 the Secretary by certified mail, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Right to Expediency Act. 2.Delivery of notice of denial of benefits under laws administered by the Secretary of Veterans Affairs by certified mailSection 5104(b) of title 38, United States Code, is amended by adding at the end the following new subsection:
			
 (c)In any case where the Secretary denies a benefit sought, the notice required by subsection (a) shall be delivered by certified mail..
		